Citation Nr: 1041174	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 
1971 and from January 1981 to December 1982.  His awards and 
decorations include the Purple Heart and the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in September 2009.  
At that time, the Board granted service connection for the 
residuals of a shrapnel wound to the chest, denied entitlement to 
service connection for four issues, and then remanded claims for 
a right knee disability, a back disability, and TDIU for 
additional development.  

A November 2009 rating decision granted service connection for 
lumbar strain and a right knee disability, and also implemented 
the grant of service connection for the residuals of shrapnel 
wound to the right chest.  These actions are considered full 
grants of the Veteran's claims, and they are no longer on appeal.  
A November 2009 supplemental statement of the case continued the 
denial of TDIU, and this matter has been returned to the Board 
for additional consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he is entitled to TDIU.  He states that 
he has not worked since 1993, and he believes that his service 
connected post-traumatic stress disorder (PTSD) combines with his 
various service connected physical disabilities to render him 
unemployable.  

January 2008 VA treatment records indicate that the Veteran has 
not worked in mainstream employment since 1993, which was before 
his incarceration from 1997 to 2005.  However, the Veteran wished 
to enter a VA Compensated Work Training (CWT) program.  These 
records show the Veteran was to be admitted to the program and 
then be reevaluated after three months in order to determine if 
he could continue to competitive employment.  

The claims folder does not contain any records from the CWT 
program.  The Board finds that an attempt must be made to obtain 
these records and to place them in the claims folder.  

In addition to the January 2008 VA treatment records, a November 
2009 VA examination also notes that the Veteran has not been 
employed since 1993.  However, a March 2008 VA genitourinary 
examination indicates that the Veteran works in emergency medical 
services (EMS).  The Board finds that the Veteran must be given 
an opportunity to provide an updated employment history for the 
period from 2005 to the present.  

The Veteran was provided with VA examinations in November 2009.  
Unfortunately, these examinations do not contain opinions as to 
the combined effect of the Veteran's service connected 
disabilities on his employability.  The Board finds that the 
Veteran must be scheduled for additional examinations in order to 
obtain these opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to the 
Veteran's 2008 participation in the VA 
Compensated Work Training (CWT) program.  
Place these records in the claims folder.  

2.  Request that the Veteran provide an 
updated employment history for the period 
from 2005 to the present.  

3.  After the above records have been 
obtained and placed in the claims folder or 
verified as being unobtainable, the Veteran 
should be afforded a VA psychiatric 
examination to determine the effects of his 
service connected PTSD on his 
employability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the examination.  
After completion of the examination and 
review of the claims folder, the examiner 
should attempt to express the following 
opinion: Does the Veteran's PTSD preclude 
him from obtaining more than marginal 
employment?  The reasons and bases for this 
opinion should be noted.  

4.  After the completion of the VA 
psychiatric examination, place the report 
in the claim folder.  Then, the Veteran 
should be afforded a VA general medical 
examination to determine the combined 
effects of his service connected 
disabilities on his employability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the claims 
folder, the examiner should attempt to 
express the following opinion: Do the 
Veteran's service connected disabilities 
combine to preclude him from obtaining more 
than marginal employment?  The reasons and 
bases for this opinion should be noted.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
reconsider the claim for TDIU.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


